Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6-7, 10-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US20140144164) in view of Olaleye (US20130289762), further in view of Hori (US20170284326).
Regarding claim 1, Steele teaches a transport refrigeration system, comprising:
an electronically governed engine (Figure 1, 32, controller(s) 30/34); and
a transportation refrigeration unit including a refrigeration circuit that comprises a compressor (Figure 1, 12, compressor 14), which is configured to be driven by the engine to pump refrigerant about the refrigeration circuit (Figure 1, 32, ¶16, ¶19), and
a controller and an engine control unit (Figure 1, 30 and 34), where a nominal engine speed at which to drive the compressor is set (¶24-26, where a target RPM is selected).
Steele discloses a controller, an ECU, and a target engine speed at which to drive the compressor but does not explicitly disclose that the controller generates the nominal engine speed 
However, Olaleye discloses wherein the controller (Figure 2B, 205) sets a nominal engine for driving the compressor (¶19) and communicates that to the engine control unit (¶28), where the controller/ECU relationship eliminates redundancies in controller resources and reduces the necessary wiring (¶6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the controller/ECU combination in Steele as taught by Olaleye in order to achieve the advantages noted by Olaleye. As noted above, this configuration includes sending the nominal engine running speed for running the compressor from the controller to the ECU.
While Steele discusses engine droop, Steele does not disclose the claimed engine droop mode operation.
However, Hori discloses that engine droop control modes are well known within the art (¶60) and discloses an engine control unit (¶58) which is configured to operate the engine in a droop mode of operation (¶60, ¶83, Figure 12), in which the engine control unit operates the engine according to a predefined torque-speed profile corresponding to a nominal engine speed (Figures 12(b)-(c), where each line 110 is a torque-speed profile according to a nominal engine speed being the speed at 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to program the ECU and controller combination of Steele to carry out droop control according to the nominal engine speed and compressor load on the engine in order to avoid unnecessary fuel consumption, thereby saving fuel.
Regarding claim 2, Steele as modified teaches all of the limitations of claim 1, but does not disclose the features of claim 2.
However, Hori discloses wherein the engine control unit is configured to alternately operate the engine in the droop mode 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to program the ECU to operate between isochronous and droop modes alternately when necessary in order to allow for more flexibility in matching a wide range of loads and applications.
Regarding claim 3, Steele as modified teaches all of the limitations of claim 2, wherein
the engine control unit, or the controller of the transport refrigeration unit, is configured to monitor an operating parameter that is indicative of the engine load (¶23, fuel rack position and/or engine speed).
Steele as modified does not explicitly disclose the alternation between droop and isochronous operation depending on the operating parameter.
However, Hori discloses alternating between droop and isochronous operation based on a parameter indicating engine loading (¶92) which allows for flexibility in matching a wide range of loads and applications (¶95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to program the ECU to operate between isochronous and droop modes alternately when necessary, i.e. according to an operating parameter  in order to allow for more flexibility in matching a wide range of loads and applications.
Regarding claim 6, Steele as modified teaches all of the limitations of claim 1, wherein 
the engine control unit is configured to operate the engine in the droop mode of operation when the nominal engine speed is set to a rated speed of the engine, such that the engine speed will increase above the rated speed at engine loads below a rated load of the engine (see Figure 12(b) of Hori, where at 100% during droop, the engine is at some rated speed and some rated load and when the load drops below the rated load of 100%, the speed will increase above the rated speed).
Regarding claim 7, Steele as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 7.
However, Hori discloses alternating between droop and isochronous operation based on a parameter indicating engine loading (¶92) which allows for flexibility in matching a wide range of loads and applications (¶95) and further discloses that 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to, during a normal cooling mode, i.e. a “continuous cool modulation mode”, operate in the isochronous regime when the instantaneous load does not exceed a load threshold in order to ensure that the load is matched.
Regarding claims 10-12 and 15-17, these are performed by the apparatus of claims 1-3 and 6-7. In the case of claim 15, Steele as modified by Olaleye and Hori utilizes a load acting on the engine to determine whether to enter droop or not, see rejection of claim 6 and ¶92.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele (US20140144164) in view of Olaleye (US20130289762), further in view of Hori (US20170284326) as applied to claim 1, further in view of Viegas (US20020174666).
Regarding claim 8, Steele as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 8.
However, Viegas discloses that pull-down can require maximum capacity from the cooling system (¶53) for quickly 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement a pull-down mode in Steele as modified in order to provide quick recovery from door openings and other events which dramatically increase the required capacity/load of the system. Furthermore, Steele as modified is configured to operate in the droop operation mode during general operation of the refrigeration system and therefore is configured to operate in droop operation during such a pull-down event if necessary.
Regarding claim 18, Steele as modified teaches all of the limitations of claim 8, which under normal operation performs all of the steps of claim 18.
Allowable Subject Matter
Claims 4-5, 9, 13-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-5 and 13, the prior art of record notes that thresholds may be utilized in determining when to switch between droop and isochronous operation. However, the prior art recognizes entering droop when the parameter is above the threshold and entering isochronous when the parameter is below 
Regarding claims 9 and 19, the prior art establishes switching between droop and isochronous operation modes, but discloses doing so based on operating parameters of the system. Therefore, it would not have been obvious to modify the prior art in a way as claimed in claims 9 and 19 because this would contradict the explicit advantages of automating the switching between modes and thus would not be obvious.
Regarding claim 14, the prior art recognizes box temperature as a general parameter from which to control refrigeration systems, but there is insufficient evidence to support switching between droop and isochronous modes based on box temperature because the prior art primarily discloses this switching according to engine concerns rather than concerns about specific box temperatures. Without a nexus between box temperature and droop and isochronous modes established in the 
Response to Arguments
Applicant’s arguments, filed 09/24/2021, have been fully considered.
Applicant has argued that Hori does not teach running the engine at a nominal speed at full engine load and at speeds higher than the nominal speed at loads below the full engine load.
However, Figures 12(b)-(c) of Hori show that at 100% engine load, the engine speed is operating at some defined speed, i.e. a nominal engine speed. As load decreases, the engine speed increases above the nominal engine speed associated with a particular speed-load profile in Figure 12(b)-(c). The language of “nominal engine speed” of claims 1 and 10 does not require a reading of Hori such that Figures 6 and 8 are looked to and “Nset” considered the nominal engine speed, as argued by Applicant. The reading of “nominal” can be considered to be the engine speed at a load factor of 100%, or in the case of Figures 6 and 8, “nominal” can be considered as “Nset - N_D”, indicating the engine speed at full load.
Applicant has argued that one of ordinary skill in the art would have had no motivation based on Steele, Olaleye, or Hori to arrive at the claimed invention because Hori is not concerned 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/Examiner, Art Unit 3763